DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Wang on 09/02/2022..

The application has been amended as follows: 

5-10. (Cancelled).

12. (Currently Amended) The apparatus as in claim 11, wherein the one or more other buffers to store pointers to geometry data for each individual image tile comprises a first pointer queue for a first set of pointers to geometry data for a first image tile, and a second pointer queue for a second set of pointers to geometry data for a second image tile.

13. (Currently Amended) The apparatus as in claim 1, further comprising:
one or more frame buffers is to store, for each image frame, results of tile based immediate mode rendering performed by the TBIMR module.

22. (Currently Amended) The method of claim 21, wherein the one or more other buffers to store pointers to geometry data for each individual image tile comprises a first pointer queue for a first set of pointers to geometry data for a first image tile, and a second pointer queue for a second set of pointers to geometry data for a second image tile.


Allowable Subject Matter
Claims 1-3 and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 are allowed because applicant argument is persuasive that the prior arts of record fails to expressly teach the amended limitation, “a write pointer to be updated from pointing to the set of on-chip geometry buffers to pointing to the off-chip memory responsive to the spill circuitry spilling the additional geometry data to the off-chip memory”. Further search by examiner didn’t provide an applicable prior arts that can be used alone or in combination to reject the limitation.

Dependent claims 2-3, 11-18 and 20-27 are also allowed by virtue of dependency.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612